14-2277-cv
LaSonde v. Seabrook


                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@).
A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
23rd day of January, two thousand fifteen.

Present:    ROBERT A. KATZMANN,
                        Chief Judge,
            AMALYA L. KEARSE,
            REENA RAGGI,
                        Circuit Judges.
_____________________________________

CHANDRA LASONDE,

                       Plaintiff-Appellant,

                 v.
                                                                                   14-2277-cv

NORMAN SEABROOK in his individual and official capacity as a Correction Officer for the
New York City Department of Correction, ELIAS HUSAMUDEEN in his individual and official
capacity as a Correction Officer for the New York City Department of Correction, JOSEPH
BRACCO in his individual and official capacity as a Correction Officer for the New York City
Department of Correction, ELIZABETH CASTRO in her individual and official capacity as a
Correction Officer for the New York City Department of Correction, THOMAS FARRELL in his
individual and official capacity as a Correction Officer for the New York City Department of
Correction, KAREN BELFIELD in her individual and official capacity as a Correction Officer for
the New York City Department of Correction, STEVE ROBINSON in his individual and official
capacity as a Correction Officer for the New York City Department of Correction, CITY OF NEW
YORK, ROSE GILL HEARN in her individual and official capacity as Commissioner for the New
York City Department of Investigation, ROBERT A. GIGANTE in his individual and official
capacity as Inspector General of the New York City Department of Investigation for the New York
City Department of Correction, JACQUELINE MAQUINE in her individual and official capacity
as Chief of Staff for the Correction Services Unit for the New York City Department of
Investigation, VINCENT COPPOLA, THE UNITED STATES OF AMERICA, PREET
BHARARA in his individual capacity, and SHEILA NICKENS-THOMAS in her individual and
official capacity as Criminal Investigator for the United States Attorney’s Office for the Southern
District of New York,

                      Defendants-Appellees,

UNITED STATES ATTORNEY’S OFFICE FOR THE SOUTHERN DISTRICT OF NEW
YORK,

                  Defendant.*1
_____________________________________

For Plaintiff-Appellant:                                    Chandra LaSonde, pro se,
                                                            Middletown, NY.

For Defendants-Appellees Seabrook, Husamudeen,
Bracco, Castro, Farrell, Belfield, Robinson, & Coppola:     Howard Wien, Koehler & Isaacs
                                                            LLP, New York, NY.

For Defendants-Appellees City of New York,
Hern, Gigante, & MaQuine:                                   Marta Soja Ross, New York City
                                                            Law Department, for Zachary W.
                                                            Carter, Corporation Counsel of the
                                                            City of New York, New York, NY.

For Defendants-Appellees United States, Bharara,
& Nickens-Thomas:                                           Tomoko Onozawa (Emily E.
                                                            Daughtry, on the brief), Assistant
                                                            United States Attorneys, for Preet
                                                            Bharara, United States Attorney’s
                                                            Office for the Southern District of
                                                            New York, New York, NY.



Appeal from a judgment of the United States District Court for the Southern District of New York

(Crotty, J.).


* The Clerk is directed to amend the caption.
                                                2
        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

        Appellant Chandra LaSonde, proceeding pro se, appeals the district court’s judgment

dismissing her claims of malicious prosecution for failure to state a claim. LaSonde’s claims arise

from her prosecution for mail fraud in connection with a false insurance claim submitted by Allen

Blake. Blake and LaSonde were tried together. Blake was convicted and LaSonde was acquitted.

We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and

the issues on appeal.

        We review de novo a district court’s dismissal of a complaint pursuant to Rule 12(b)(6) of

the Federal Rules of Civil Procedure, “construing the complaint liberally, accepting all factual

allegations in the complaint as true, and drawing all reasonable inferences in the plaintiff’s favor.”

Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). The complaint must plead

“enough facts to state a claim to relief that is plausible on its face,” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007), and “allow[ ] the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Although all allegations contained in the complaint are assumed to be true, this tenet is

“inapplicable to legal conclusions.” Id. “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice,” and pleadings that “are no more than

conclusions [] are not entitled to the assumption of truth.” Id. at 678, 679.

        In New York, a plaintiff alleging malicious prosecution must show, inter alia, that “the

defendant did not have probable cause to believe the plaintiff was guilty of the crime charged.”

                                                   3
Cook v. Sheldon, 41 F.3d 73, 79 (2d Cir. 1994). “[T]he existence of probable cause is a complete

defense to a claim of malicious prosecution in New York.” Savino v. City of New York, 331 F.3d
63, 72 (2d Cir. 2003). And “indictment by a grand jury creates a presumption of probable cause

that may only be rebutted by evidence that the indictment was procured by fraud, perjury, the

suppression of evidence or other police conduct undertaken in bad faith.” Id. (internal quotation

marks omitted).

       Here, the grand jury’s indictment of LaSonde created a presumption of probable cause.

LaSonde argued below that the presumption was overcome, however, because the indictment was

procured based on lies regarding Blake’s entitlement, or lack thereof, to the insurance proceeds he

attempted to claim for himself. However, as the district court correctly noted, that argument cannot

survive the ruling that Blake’s entitlement was irrelevant to his conviction—and by extension, to

the probable cause supporting the indictment—which was premised on his choice to intentionally

lie in his benefits application. See United States v. Blake, 558 F. App’x 129, 130 (2d Cir. 2014)

(summary order).

       LaSonde now disavows her earlier theory of the case and asserts that her claims are in fact

premised on the lies allegedly told by various defendants regarding her authority to process

Blake’s insurance application, and that these allegations are sufficient to rebut the presumption of

probable cause. This argument does not address the basis for the indictment, however, which was

Blake’s intentionally false statement in his application. Whether LaSonde had authority to process

the application is immaterial.

       LaSonde also claims that defendants made false statements concerning her knowledge of

Blake’s marital status, which further rebut the presumption of probable cause.            LaSonde,

                                                 4
however, does not—and cannot—allege that probable cause was based on these statements, or that

any of the defendants who made these statements initiated her criminal prosecution. See

Manganiello v. City of New York, 612 F.3d 149, 163 (2d Cir. 2010) (observing that, to initiate

prosecution, defendant “must play an active role in the prosecution, such as giving advice and

encouragement or importuning the authorities to act,” and “must do more than report the crime or

give testimony”). Accordingly, the malicious prosecution claims are barred.

       LaSonde’s brief addresses only her claims of malicious prosecution. She has therefore

abandoned all other claims raised in her second amended complaint. See Jackler v. Byrne, 658
F.3d 225, 233 (2d Cir. 2011). We have considered all of LaSonde’s remaining arguments and find

them to be without merit.

       Accordingly, we AFFIRM the judgment of the district court.



                                            FOR THE COURT:
                                            Catherine O=Hagan Wolfe, Clerk




                                               5